Citation Nr: 0635317	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  03-07 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected rheumatoid arthritis of multiple joints, 
currently evaluated as 40 percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected esophagitis, currently evaluated as 10 
percent disabling.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).

4.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as secondary to service-
connected rheumatoid arthritis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Navy 
from September 1941 to July 1946.

Procedural history

Service connection for rheumatoid arthritis was granted in a 
January 1947 rating decision of the Department of Veterans 
Affairs Regional Office in Des Moines, Iowa (the RO).  
Service connection for esophagitis was granted in a June 1974 
RO rating action.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal of a May 2001 rating decision of the RO 
which continued the veteran's service-connected rheumatoid 
arthritis at 40 percent disabling and esophagitis at 
noncompensably (zero percent) disabling.  Also denied in the 
May 2001 rating decision were the veteran's claims for 
entitlement to service connection for an acquired psychiatric 
disorder and TDIU.  The veteran filed a notice of 
disagreement in regards to the May 2001 rating decision.  He 
requested a hearing with a decision review officer (DRO).  
The DRO presided over a hearing in December 2002, a 
transcript of which is associated with the claims folder.  
With respect to the esophagitis claim, the DRO increased the 
veteran's service-connected esophagitis to 10 percent 
disabling in a February 2003 rating decision.  The veteran 
and his representative indicated continued dissatisfaction 
with this rating.   The RO continued previous denials as to 
the other three issues on appeal.

In October 2004, a motion to advance this case on the Board's 
docket was granted.  
See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900 
(2006).

These claims were remanded by the Board in November 2004 for 
further evidentiary development.  The case has been returned 
to the Board for further appellate proceedings.

Issues not on appeal

In November 2004, the Board denied the veteran's claim of 
entitlement to service connection for residuals of rheumatic 
fever and hearing loss and denied the reopening of the claims 
of entitlement to service connection for tinnitus and a heart 
disorder on the basis that new and material evidence had not 
been received.  
The Board's decision is final, and those four issues will be 
discussed no further herein.  See 38 C.F.R. § 20.1100 (2006).  


FINDINGS OF FACT

1.  The veteran failed, without good cause, to report for a 
VA examination which was scheduled to evaluate his service-
connected rheumatoid arthritis.

2.  The veteran failed, without good cause, to report for a 
VA examination which was scheduled to evaluate his service-
connected esophagitis.

3.  The competent medical evidence of record does not 
indicate that a medical nexus exists between the veteran's 
service-connected rheumatoid arthritis and any current 
acquired psychiatric disorder.




CONCLUSIONS OF LAW

1.  The claim of entitlement to an increased disability 
rating for service-connected rheumatoid arthritis is denied 
based on the veteran's failure to report for a scheduled VA 
examination.  38 C.F.R. § 3.655 (2006).

2.  The claim of entitlement to an increased disability 
rating for service-connected esophagitis is denied based on 
the veteran's failure to report for a scheduled VA 
examination.  38 C.F.R. § 3.655 (2006).

3.  The claim of entitlement to TDIU is denied based on the 
veteran's failure to report for a scheduled VA examination.  
38 C.F.R. § 3.655 (2006).

4.  An acquired psychiatric disorder is not proximately due 
to nor is the result of rheumatoid arthritis.  38 C.F.R. 
§3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to an increased disability rating for 
service-connected rheumatoid arthritis of multiple joints, 
currently evaluated as 40 percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected esophagitis, currently evaluated as 10 
percent disabling.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).

Because these three issues are being disposed of via the 
application of identical law, the Board will address them 
together.



The Veterans Claims Assistance Act of 2000 (the VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  For reasons expressed immediately below, however, the 
Board finds that resolution of the above three issues here 
presented is based on the operation of law and that the VCAA 
is not applicable.  See Holliday v. Principi, 14 Vet. App. 
280 (2000) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].  

In Manning v. Principi, 16 Vet. App. 534 (2002), citing 
Livesay v. Principi, 15 Vet. App. 165 (2001), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that the VCAA has no effect on an appeal where the law, and 
not the underlying facts or development of the facts, is 
dispositive of the matter.  With respect to the veteran's 
increased rating and TDIU claims, as will be discussed 
further below, VA attempted to provide assistance to the 
veteran, to include furnishing a physical examination.  
Through no fault of VA those efforts were unsuccessful.  
Specifically, the Appeals Management Center (AMC) scheduled 
VA medical examinations in January 2006 and March 2006 to 
determine the severity of the veteran's service-connected 
rheumatoid arthritis and esophagitis and to determine whether 
the veteran was totally disabled due to such.  However, the 
veteran failed to appear without showing good cause.  As a 
matter of law, the claims are being denied on that basis.  
See 38 C.F.R. § 3.655 (2006).

The Court has held that VA's duty to assist the veteran in 
developing the facts and evidence pertinent to a veteran's 
claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  It is the responsibility of veterans 
to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 
383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
The Board concludes in light of the veteran's disinclination 
to fully cooperate with the process, that all reasonable 
efforts were made by VA to obtain evidence necessary to 
substantiate the veteran's increased rating and TDIU claims 
and that any further attempts to assist the veteran in 
developing his increased rating and TDIU claims would result 
in needless delay, and is thus unwarranted.

In this case, the VA adjudicators determined that the record 
in this case is incomplete and attempted to supplement the 
record by obtaining additional medical evidence.  This 
supplementation of the record was required by the mandate 
contained in the statute and regulation.  See, in particular, 
38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The consequences of the veteran's refusal 
to report for the scheduled VA examinations will be discussed 
below.

Because the increased rating and TDIU claims are being denied 
as a matter of law, the VCAA is inapplicable.  See Manning, 
supra.

Pertinent law and regulations

Where there is a claim for disability compensation or pension 
but medical evidence accompanying the claim is not adequate 
for rating purposes, a VA examination will be authorized.  
Individuals for whom an examination has been scheduled are 
required to report for the examination.  See 38 C.F.R. § 
3.326(a) (2006).

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  Examples of "good cause" include, but are 
not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  See 38 
C.F.R. § 3.655 (2006); see also Engelke v. Gober, 10 Vet. 
App. 396, 399 (1997); Ashley v. Derwinski, 2 Vet. App. 307, 
311 (1992).

Factual background

The Board remanded these issues in November 2004 in order 
that the veteran undergo VA examinations to determine the 
severity and current manifestations of his service-connected 
rheumatoid arthritis and esophagitis.  As was alluded to 
above, the AMC subsequently attempted to schedule the veteran 
for VA examinations on two occasions.

Pursuant to the Board's November 2004 remand instructions, 
the AMC sent the veteran a letter dated December 24, 2004, 
indicating that VA examinations were being ordered to 
determine the current level of his service-connected 
rheumatoid arthritis and esophagitis.  The letter informed 
the veteran that the examination would take place at the 
nearest VA facility, and that said facility would notify him 
as to the "date, time and place of the examination."  This 
letter provided him with the notices of the consequences of a 
failure to report to such without good cause under 38 C.F.R. 
§ 3.655 (2006), including potential denial of his claims.  

The AMC scheduled VA examinations in January 2006 in order to 
determine the current severity of the veteran's service-
connected rheumatoid arthritis and esophagitis, along with 
his eligibility for TDIU.  The veteran failed to report for 
those scheduled examinations.  The veteran did not offer an 
explanation as to why he failed to appear for these scheduled 
VA examinations.  The AMC contacted the veteran at his 
temporary address at a VA medical center.  The veteran 
informed the AMC he was due to be discharged from the 
hospital, so the AMC informed the veteran that his 
examinations would be rescheduled.

The AMC scheduled a second set of VA examinations in March 
2006.  An ambulance was sent to pick up the veteran at his 
residence.  However, upon the ambulance's arrival, the 
veteran refused to attend his scheduled examinations.  Based 
on such, the AMC issued a SSOC in July 2006 denying his 
increased rating and TDIU claims pursuant to 38 C.F.R. 
§ 3.655.  

The veteran's representative submitted a statement on the 
veteran's behalf dated October 6, 2006.  No explanation as to 
the veteran's failure to report for the second set of 
scheduled VA examinations was made.  

Analysis

The Board initially observes that the TDIU claim is a claim 
for an increased rating.  
See Hurd v. West, 13 Vet. App. 449 (2000).  Thus, all three 
issues are governed by 38 C.F.R. § 3.655 as it applies to 
increased rating claims.

It is clear from the background detailed above that the 
veteran failed without explanation to report for the second 
set of VA C&P examinations which were scheduled to evaluate 
his service-connected rheumatoid arthritis and esophagitis, 
along with his eligibility for TDIU.  There is no 
correspondence or report of contact from the veteran of 
record which would explain his refusal to report for the 
second set of examinations.  Indeed, VA went out of its way 
to accommodate the veteran, offering to pick him up at his 
residence and transport him to the examination site.  
However, the veteran refused to cooperate with VA.  It is 
plain from the record before the Board that the veteran has 
been advised of what was required of him to adjudicate his 
claims, but he has failed to comply.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).  

In Hyson v. Brown, 5 Vet. App. 262, 265 (1993), the Court 
pointed out that VA must show that a claimant lacked "good 
cause" [see 38 C.F.R. § 3.655] for failing to report for a 
scheduled examination.  As discussed above, the veteran has 
provided no explanation as to why he refused to report for 
the scheduled VA examinations.  Indeed, the veteran's 
representative did not even address the veteran's failure to 
report, instead asking that the claim be adjudicated on the 
evidence of record, with consideration of the benefit of the 
doubt rule.  Based on such, it is clear that the veteran 
lacked good cause for reporting for the second set of 
examinations.

It appears that the veteran through his representative is 
contending that the evidence already of record is sufficient 
for rating the veteran's service-connected rheumatoid 
arthritis and esophagitis, along with his claim for TDIU.  
The Board, however, has already determined that the record on 
appeal is insufficient for rating purposes.  This was the 
reason why this issue was remanded by the Board in November 
2004.
The Board will elaborate on this immediately below.

It is the responsibility of VA to obtain sufficient evidence 
to render an informed decision in a case.  The Court has 
impressed upon VA the seriousness of this responsibility in 
cases too numerous to mention.  VA's responsibility was both 
clarified and amplified through the enactment of the VCAA.  

The Board is mindful of the provision contained at the outset 
of 38 C.F.R. § 3.655: "When entitlement . . . to a benefit 
cannot be established without a current VA examination or 
reexamination . . .  ."  In this case, VA examinations were 
indeed necessary to grant the benefits sought by the veteran, 
namely an increased rating for his service-connected 
rheumatoid arthritis and esophagitis disabilities, along with 
TDIU.  Cf. 38 C.F.R. § 3.159(c)(4) (2006).  

First, it has been a number of years since the last VA C&P 
examinations.  The evidence of record is clearly stale.  The 
Court has impressed on VA on many occasions the necessity of 
obtaining recent VA examinations.  See, e.g., Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991) [the duty to assist 
includes "the conduct of a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one"].   

Moreover, there is of record no other more recent evidence, 
such as VA outpatient treatment records or private medical 
reports, which would serve to eliminate the necessity of the 
veteran's reporting for another set of VA examinations.  
See 38 C.F.R. § 3.326 (2006).  The most recent VA outpatient 
treatment records are dated in 2003, and a printout from the 
VAMC system in Omaha shows that records dated subsequent to 
2003 are irrelevant to the issues currently on appeal.  

The facts in this case are clear.  The veteran refused to 
report for VA examinations which were necessary to decide his 
claims and which were scheduled by the AMC for that purpose.  
No good cause or adequate reason has been demonstrated for 
his refusal to be examined.  38 C.F.R. § 3.655 provides that 
when an examination is scheduled in conjunction with a claim 
for increase or any original claim other than an original 
compensation claim, the claim shall be denied.  

The Board is of course aware of due process concerns which 
may arise in connection with cases, such as these, in which a 
veteran's claims are being denied based on a failure to 
adhere to VA regulations rather than the Board considering 
the evidentiary merits of the issues on appeal.  Cf. Swan v. 
Brown, 9 Vet. App. 450 (1996) and cases cited therein.  In 
this case, the Board believes that any due process concerns 
have been satisfied.  As was noted in the factual background 
provided above, the AMC in fact considered the matter of the 
veteran's failure to report for the scheduled VA 
examinations.  In the July 2006 SSOC, the AMC specifically 
addressed the veteran's failure to appear for VA examinations 
and cited the regulation pertaining to the consequences.  
Under these circumstances, he has been accorded appropriate 
due process.

For the reason stated above, the claims for increased 
disability ratings for service-connected rheumatoid arthritis 
and esophagitis and the claim of entitlement to TDIU are 
denied as a matter of law.  See 38 C.F.R. § 3.655 (2006).

4.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as secondary to service-
connected rheumatoid arthritis.

The VCAA

Unlike the veteran's increased rating and TDIU claims, the 
veteran's secondary service connection claim is an original 
claim for compensation.  The claim cannot be denied as a 
matter of law under 38 C.F.R. § 3.655 (2006).  Accordingly, 
the VCAA is fully applicable to this issue.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the service connection issue on 
appeal.  The Board observes that the veteran was informed of 
the relevant law and regulations pertaining to his service 
connection claim in a letter from the RO dated July 28, 2003, 
which specifically detailed the evidentiary requirements for 
secondary service connection claims, including evidence of 
"a relationship between your claimed condition and your 
service-connected condition."

Crucially, the veteran was informed of VA's duty to assist 
him in the development of his claims and advised of the 
provisions relating to the VCAA in the above-referenced July 
28, 2003 letter and an additional letter from the AMC 
[subsequent to the Board's November 2004 remand] dated 
December 20, 2004.  Specifically, the veteran was advised in 
both letters that VA is responsible for obtaining relevant 
records from any Federal agency, including records kept by VA 
treatment centers and the military.  With respect to private 
treatment records, both the July 2003 and December 2004 VCAA 
letters informed the veteran that VA would make reasonable 
efforts to obtain non-Federal evidence.  The July 2003 letter 
included copies of VA Form 21-4142, Authorization and Consent 
to Release Information, and asked in the letter that the 
veteran complete this release so that VA could obtain these 
records on his behalf.  Both letters further emphasized: 
"You must give us enough information about your records so 
that we can request them from the person or agency that has 
them.  If the holder of the records declines to give us the 
records or asks for a fee to provide them, we'll notify you 
of the problem.  It's your responsibility to make sure we 
receive all requested records that aren't in the possession 
of a Federal department or agency" [Emphasis in original].  
The July 2003 letter informed the veteran that records from 
Drs. E., W., M., M., B., F. Z., and M. had been received, 
along with records from Story County Hospital, Cardiology 
Associates, Mercy Hospital and Iowa Lutheran.  The veteran 
was also advised in the December 2004 letter that a VA 
medical examination had been scheduled on his behalf, but as 
detailed below the veteran failed to appear for his 
examination.

The Board notes that the July 2003 VCAA letter specifically 
requested of the veteran: "If you have no additional 
evidence that you want [to be] considered, please sign and 
return the enclosed statement, VA Form 21-4138."  This 
request complies with the requirements of 38 C.F.R. § 3.159 
(b) in that it informed the veteran that he could submit or 
identify evidence other than what was specifically requested 
by the RO. 

Review of the record reveals that the veteran was not 
initially provided complete notice of the VCAA prior to the 
initial adjudication of his claim, which was by rating 
decision in May 2001.  The Board is of course aware of the 
Court's decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), which appears to stand for the proposition that VCAA 
notice must be sent prior to adjudication of an issue by the 
RO.  

Crucially, the veteran was provided with VCAA notice through 
the July 2003 and December 2004 VCAA letters, and his 
secondary service connection claim was readjudicated in the 
July 2006 SSOC, after he was provided with the opportunity to 
submit evidence and argument in support of his claim and to 
respond to the VA notice.  Thus, any VCAA notice deficiency 
has been rectified, and there is no prejudice to the veteran 
in proceeding to consider his secondary service connection 
claim on the merits.  The veteran has pointed to no prejudice 
resulting from the timing of the VCAA notice. 

Finally, there has been a significant recent Court decision 
concerning the VCAA.  
In Dingess v. Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 
2006), the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of 
secondary service connection for the veteran's claimed 
acquired psychiatric disorder.  In other words, any lack 
advisement as to those two elements is meaningless, because a 
disability rating and effective date were not assigned.  The 
veteran's claim of entitlement to secondary service 
connection was denied based on elements (2), existence of a 
disability and (3), connection between the veteran's service 
and the claimed disabilities.  As explained above, he has 
received proper VCAA notice as to his obligations, and those 
of VA, with respect to those crucial elements.  Because as 
discussed below the Board is denying the veteran's claim, 
elements (4) and (5) remain moot.  

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].   

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the RO has obtained reports of VA and private 
treatment of the veteran.  

The Board observes that the veteran failed to report for VA 
examinations scheduled for January 2006 and March 2006 
regarding his claimed acquired psychiatric disability and its 
relationship to service-connected rheumatoid arthritis.

The Board is mindful of the provision contained at the outset 
of 38 C.F.R. § 3.655: "When entitlement . . . to a benefit 
cannot be established without a current VA examination or 
reexamination . . . ."  In this case, as determined by the 
Board in the November 2004 remand, a VA examination was 
indeed necessary to grant service connection for an acquired 
psychiatric disorder.  Cf. 38 C.F.R. § 3.159(c)(4) (2006). As 
was noted in the November 2004 remand, the Board was unable 
to ascertain whether the veteran's psychiatric problems were 
related to the veteran's service-connected rheumatoid 
arthritis

In Hyson, the Court pointed out that VA must show that a 
claimant lacked "good cause" [see 38 C.F.R. § 3.655 (2006)] 
for failing to report for a scheduled examination.  Neither 
the veteran nor his representative has provided an "adequate 
reason" or "good cause" for the veteran's failure to 
report to be examined when VA so requested.  The veteran was 
notified of the times and places to appear for VA 
examinations; he failed to appear and has since made no 
contact with the RO.  

As noted in the discussion of the other three issues above, 
the Court has held that VA's duty to assist the veteran in 
developing the facts and evidence pertinent to a veteran's 
claim is not a one-way street.  See Wood, supra.  It is the 
responsibility of veterans to cooperate with VA.  See 
Caffrey, supra; Olson, supra.

The Board finds that in light of the veteran's disinclination 
to fully cooperate with the process, that good cause for his 
failure to report for various VA examinations has not been 
shown.  When a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
See 38 C.F.R. § 3.655 (2006).  Therefore, the claim will be 
decided based on the evidence of record.

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the VCAA and that no further actions 
need be undertaken on the veteran's behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  As 
noted in the Introduction, the veteran presented testimony to 
a DRO in December 2002.

Accordingly, the Board will proceed to a decision on the 
merits.  

Pertinent law and regulations

Service connection may be granted for a disability that is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2006); 
see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).
In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).  

Analysis

With respect to Wallin element (1), medical evidence of a 
current disability, the November 1999 VA medical examination 
noted a diagnosis of mood disorder with depressive features.  
Accordingly, Wallin element (1) is satisfied for the claim.

With respect to Wallin element (2), a service-connected 
disability, the veteran is currently service-connected for 
rheumatoid arthritis.  Wallin element (2) is accordingly 
satisfied for the claim.  [The Board observes in passing that 
the veteran is also service-connected for esophagitis; 
however, his contentions only concern the service-connected 
rheumatoid arthritis.]

With respect to crucial Wallin element (3), there is no 
competent medical opinion linking the veteran's acquired 
psychiatric disorder to service-connected rheumatoid 
arthritis.  Indeed, it is for this precise reason that this 
claim was remanded in November 2004 in order to obtain a 
medical nexus opinion.  In short, the crucial but missing 
element in this case is a medical nexus opinion.  

The matter of the veteran's failure to report for examination 
which would have provided the required nexus opinion has been 
discussed at some length in the Board's VCAA discussion 
immediately above.  The veteran was scheduled for two VA 
examinations which would have provided this needed evidence, 
but he failed to report without good cause.  Such examination 
was manifestly required in light of a complete absence of 
medical evidence in the record which suggests that there is a 
relationship between the service-connected disability and the 
veteran's claimed psychiatric disability.  In deed, the 
veteran's voluminous file contains evidence of numerous non-
service-connected conditions, including severe cardiovascular 
disease.  It is clear that an interview with the veteran by a 
qualified professional is necessary to determine the cause of 
the claimed psychiatric condition.    

As noted above, 38 C.F.R. § 3.655 (2006) requires that in 
such situations the claim be decided on the evidence of 
record.  For reasons stated above, none of the other evidence 
of record provides the needed medical nexus to substantiate 
his claim.  Wallin element (3) has accordingly not been met 
and the veteran's claim fails on this basis alone.

To the extent that the veteran himself believes that there is 
a medical nexus between his current psychiatric problems and 
his service-connected rheumatoid arthritis, it is now well 
established that lay persons without medical training, such 
as the veteran, are not competent to comment on medical 
matters such as cause of a disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) (2006) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The statements offered 
in support of the veteran's claim by him are not competent 
medical evidence and do not serve to establish a medical 
nexus.   

The Board once again wishes to emphasize that and failure to 
secure a medical nexus opinion lies squarely with the 
veteran.  As has been discussed above, the Board's remand in 
November 2004 was calculated to obtain such an opinion, and 
the RO duly attempted to secure one, only to be thwarted by 
the veteran's lack of cooperation.  

The Board is aware that the veteran is elderly and ill; 
indeed, its granting of an advancement of this case on its 
docket is recognition of those facts.  However, this does not 
eliminate the necessity of his reporting for examination.  As 
noted above, the RO attempted to secure transportation for 
him.   


In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
an acquired psychiatric disorder on a secondary basis, 
contrary to the assertions of the veteran and his 
representative.  The benefit sought on appeal is accordingly 
denied.


ORDER

Entitlement to an increased disability rating for rheumatoid 
arthritis is denied.
 
Entitlement to an increased disability rating for esophagitis 
is denied.

Entitlement to TDIU is denied.

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as secondary to service-connected 
rheumatoid arthritis, is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


